La Fetra, Ch. J.
This is a motion by Neo-Gravure Printing Co., Inc., claimant to a special account on deposit with the Manufacturers Trust Company, third party, to permit the said third party and the debtor to pay to it all moneys represented by said account, pursuant to a written assignment executed and delivered by the debtor to the claimant on or about August 11,1933.
Pursuant to the terms of the contract, the debtor was obligated to collect the accounts and to hold them in trust for the claimant. The creditor obtained a third party order with the usual restraining clause and served the same on said trust company on November 20, 1933. The sufficiency of that order is not in question. The only issue presented is whether the transfer by the debtor to the claimant was made when the debtor was insolvent or its insolvency imminent, and with the intent of giving a preference to the claimant over other creditors of the debtor. (Stock Corp. Law, § 15.)
Unlike the facts in Matter of Delaney (256 N. Y. 315), the fund is still intact. This court, however, is without authority to determine the question thus presented. (Hyman v. Spector, 150 Misc. 145.)
Motion denied. Order signed.